Citation Nr: 0843913	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-38 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right sensorineural 
hearing loss, secondary to veteran's service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the veteran's right sensorineural hearing loss is 
proximately due to, or aggravated by service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Right sensorineural hearing loss is not proximately due to, 
or the result of service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated March 2006 and September 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 	
§ 5103 (a) (West 2002) and 38 C.F.R. § 3.159 (b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The March 2006 notice informed the 
veteran of the process by which disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment  records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Secondary Service Connection

The veteran seeks service connection for right sensorineural 
hearing loss.  The veteran does not contend nor does the 
record show that right ear sensorineural hearing loss had its 
onset in service or is otherwise related to his period of 
active duty.  He claims that in July 2006, he woke up with 
sudden hearing loss and tinnitus in his right ear and that 
this is causally related to his service-connected diabetes 
mellitus.
 
Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The veteran was afforded a VA examination in October 2006.  
The examiner reviewed the entire claims file including the 
veteran's service treatment records and private medical 
opinions.  The examiner noted the veteran had normal hearing 
upon discharge from service.  He reviewed a July 2006 private 
audiogram which showed right sensorineural hearing loss, and 
a private physician's impression of right labyrinthitis 
(inflammation of the labyrinth (inner ear), accompanied by 
hearing loss and vertigo), See Dorland's Illustrated Medical 
Dictionary, 31st  Ed., page 1009, (c) 2007.   The examiner also 
reviewed another private physician's report reflecting that 
the veteran's hearing loss was related to his service-
connected diabetes.  The VA audiologist concluded that the 
right ear showed fairly flat moderately-severe to severe 
sensorineural hearing loss with profoundly impaired word 
recognition ability.

The examiner was asked to render an opinion as to whether or 
not the veteran's right sensorineural hearing loss was 
proximately due, or the result of his service-connected 
diabetes mellitus.  The examiner's opinion was that the 
veteran's hearing loss was not related to his military 
service, since he described the sudden onset.  He opined that 
the right hearing loss is not likely related to diabetes, and 
is probably more likely related to a specific vascular or 
viral event which occurred in July 2006.  The examiner notes 
that he was unfamiliar with any research that links diabetes 
to a sudden hearing loss.  However, he deferred his opinion 
on the etiology of the current hearing loss to an ENT (ear, 
nose and throat) physician.   

The veteran was examined by an ENT physician at the VA 
Medical Center in November 2006.  Again, the claims folder 
was reviewed at the time of examination.  The ENT physician's 
opinion was that the sudden deafness of the right ear is less 
likely as not to be caused by, or a result of the veteran's 
diabetes mellitus.  The ENT physician believed that the 
hearing loss was due to an acute viral labyrinthitis.  

In conjunction with his claim for service connection, the 
veteran submitted medical records from two private 
physicians.  The first physician indicated that he treated 
the veteran in July 2006 for complaints of decreased hearing, 
buzzing, and vertigo with nausea.  He stated the veteran most 
likely had right labyrinthitis.  

An August 2006 report from another private physician reflects 
that the veteran had a sudden onset of complete deafness in 
the right ear the preceding month.  It was indicated that he 
conducted an extensive evaluation and concluded that the 
veteran's hearing loss is directly related to his diabetes 
mellitus.  No rationale was given for the opinion.     

The Board is required to assess the probative value of all 
evidence, including  medical opinions.  When assessing the 
probative value of a medical opinion, the access to claims 
files and the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA 
examiners reviewed the entire claims file, which included the 
private treatment records and opinions.  They conducted 
examinations and reported their findings.  They cited to the 
clinical records in the claims folder and considered various 
possibilities for the cause of the sudden onset of hearing 
loss.  The private opinion relating the cause to diabetes 
mellitus was not supported by a detailed rationale.  It did 
not include a discussion of the clinical history or mention 
other possible causes of the hearing loss.  The results of 
the "extensive evaluation" were not included and the 
diagnosis of labyrinthitis was not mentioned.  The Board 
finds that the VA opinions are of greater probative value 
than the private medical opinion.  

The veteran submitted several pages of research from WebMD 
that contains information on the causes of inner ear 
labyrinthitis.  The research lists several potential causes 
for labyrinthitis, including viral and bacterial infections 
and that a patient's past medical history, including 
diabetes, must be considered.  The study does not indicate a 
direct correlation between diabetes and hearing loss as the 
veteran suggests.  Although, the veteran contends that his 
hearing loss is secondary to his diabetes mellitus, he has 
not been shown to possess the requisite training or 
credentials needed to make such determination.  As such, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v.  Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).      

The veteran has also mentioned that other doctors have told 
him that his hearing loss is due to his diabetes mellitus.  
Hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran has right sensorineural hearing loss 
that is causally related to his service-connected diabetes, 
or his service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Service connection for right 
sensorineural hearing loss is denied.


ORDER

Service connection for right sensorineural hearing loss is 
denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


